Citation Nr: 1002968	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative changes to the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on February 19, 2008, which vacated a 
May 2006 Board decision as to the issue remaining on appeal 
and remanded the case for additional development.  The issue 
initially arose from a September 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued the 10 
percent rating assigned for degenerative changes of the left 
knee.  In October 2008 the Board remanded the claim so that 
additional evidence could be requested and obtained, 
additional notice could be given, and the Veteran could be 
afforded an additional VA examination.

In October 2005, the Veteran (along with his wife, and his 
daughter) testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  The Veteran also testified 
at a formal RO hearing in May 2005.  Copies of transcripts 
from both hearings are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.

In the October 2008 remand, the Board directed that the 
Veteran be scheduled for a VA orthopedic examination for: 

"an opinion as to the current nature and 
extent of his service-connected left knee 
disability.  The physician should identify all 
present manifestations of the service-
connected knee disability including any 
evidence of recurrent subluxation or lateral 
instability.  Complete range of motion studies 
must be provided with discussion as to any 
additional limitation of motion due to pain, 
weakness, fatigability, incoordination or pain 
on movement of a joint, including use during 
flare-ups.

The physician should also provide a full 
description of the effects of the service-
connected left knee disability upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon any 
manifest limitation of activity caused by the 
left knee, as alleged by the veteran."

The Veteran was afforded a VA examination in March 2009, and 
he subjectively complained of instability to the point where 
he had fallen in the past.  He also used a cane or walker for 
ambulation.  He described diffuse intermittent left knee pain 
and complaints of swelling.  Objectively, the examiner noted 
there was no ligament laxity in any direction, and the left 
knee "held 20 degrees short of neutral and could flex to 110 
degrees with end-of-range pain."  The examiner also noted, 
confusingly, "there is erythema, warmth to touch, joint 
swelling, or effusion." (emphasis added).  He noted that the 
Veteran used a shower stool.  The report did not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45 (2009).  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(when evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating 
criteria).  The Board is obligated by law to ensure that the 
RO/AMC complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO/AMC is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
As such, the claim must be remanded for an adequate VA 
examination, which complies with Deluca and the remand 
directives.  The examiner should also give a full scar 
examination, regarding the surgical scar that was noted on 
the left knee.

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran underwent a left total knee arthroplasty in 
February 2008 through the Carolinas Hospital System.  
Although a draft copy of the operation report was provided, 
the treatment records evaluating the left knee disorder prior 
to that procedure and addressing the need for surgery were 
not provided.  In the October 2008 remand the Board 
instructed the AMC to contact the Veteran to request the 
names, addresses, and consents to release treatment 
information for any treatment he has received for his left 
knee after April 2003.  In November 2008 the AMC sent VCAA 
notice and a request for evidence pertaining to medical 
treatment for his left knee, specifically and medical reports 
showing treatment for his left knee since April 2003.  The 
Veteran responded in November 2009 that he had no additional 
evidence to submit.  As the claim is being remanded for an 
examination, the AMC should again request that the Veteran 
submit releases or medical treatment reports that include 
evaluation of his left knee prior to, during and after his 
left knee replacement.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009), for one 
year following implantation of a knee prosthesis for service- 
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness or by a minimum rating of 30 percent 
rating.  However, reliable evidence of the date of the knee 
replacement is necessary for determining the assignable 
dates, and to ensure the cause of the need for the total knee 
replacement.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and by Court decisions 
are fully complied with and satisfied.

2.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have provided any pertinent treatment 
since April 2003, specifically medical 
records associated with his February 2008 
left knee replacement, through the 
Carolinas Hospital System in Florence, 
South Carolina.  After the Veteran has 
signed the appropriate releases, those 
reports not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate physician for an opinion as 
to the current nature and extent of his 
service-connected left knee disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Joints 
Examination, revised on April 20, 2009.  

The physician should also provide a full 
description of the effects of the 
service-connected left knee disability 
upon the Veteran's employment and daily 
life.  Particular emphasis should be 
placed upon any manifest limitation of 
activity caused by the left knee, as 
alleged by the Veteran.  The examiner 
should also provide a complete scar 
examination, noting the location, length 
and width of each scar.  The examiner is 
to comment on whether the scar is 
painful, whether there is breakdown of 
the skin, whether the scar is superficial 
or deep, and whether there is underlying 
soft tissue damage.  Any limitation of 
motion or other limitation of function 
caused by the scar is to be described, as 
well as any inflammation, edema, or 
keloid formation.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  All 
applicable laws and regulations should be 
considered, including the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055 
and the "staged" rating holding in Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



